Title: From Thomas Jefferson to Brown Folger, 6 November 1793
From: Jefferson, Thomas
To: Folger, Brown



Sir
Germantown, November 6th. 1793.

It was not till the 14th. of Octo: that I received your favor of the 1st. of that month, which I have communicated to the President on my arrival here, and I am sorry it is not in my power to say that your property taken on board an English ship by a French Privateer can be reclaimed by us. By the 14th. article of our Treaty with France we have established the principle that enemy vessels make enemy goods, and only two months after the declaration of war is allowed for property embarked before the declaration. After that period the article declares that notice of the declaration shall be presumed, and the goods be lawful Prize. Yours having been taken long after that time, we are precluded by the treaty from reclaiming them. We have therefore only to regret that you should suffer by a principle established by treaty between the two nations, and according to which we have uniformly acted on both sides. I am, Sir, &c:

Th: Jefferson

